DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on December 16th, 2020, have been carefully considered.
	Claims 1, 2, 6, 13, 14, 17, and 18 have been amended.
	No claims have been canceled, or added.
	Claims 1-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jouppi et al. [US2002/0087794] in view of Merritt et al. [US2020/0218660]. Jouppi teaches an apparatus and method for speculative prefetching after data cache misses. Merritt teaches cache operation in an apparatus supporting both physical and virtual address mapping.

Regarding claims 1, 13, and 17, Jouppi teaches a method for triggering a speculative translation request [Jouppi abstract “…Speculative Prefetching After Data Cache Miss (SPAM)…”], comprising: 
setting a cache lookup operation for a cache of a CPU to a first mode [Jouppi paragraph 0035, line 2 “…a normal mode…”], wherein the cache lookup operation in the first mode searches the cache and performs an address translation in response to a cache miss [Jouppi paragraph 0056, first lines “…a data cache miss is encountered during normal mode execution. In response to the data cache miss, the processor initiates a cache fill request to fetch the missing data from an external memory…”];

performing the cache lookup operation while in the first mode using the first address that results in a cache miss [Jouppi figure 5, feature 510 “…Processor encounters data cache miss during normal mode execution, and initiates cache fill request for missing data…”]; and 
responsive to detecting the cache miss for the first address [Jouppi figure 5, feature 510 “…Processor encounters data cache miss during normal mode execution…”], setting the cache lookup operation for the cache from the first mode to a second mode [Jouppi paragraph 0035, line 2-3 “…a speculative data prefetching mode…”], 
Jouppi fails to explicitly teach wherein the cache lookup operation in the second mode searches the cache using a second address obtained after the first address is obtained and concurrently performs an address translation for the second address.
However, Merritt does teach wherein the cache lookup operation in the second mode searches the cache using a second address obtained after the first address is obtained [Merritt paragraph 0040, middle lines “…when such a load request is received then the flow divides…”(The examiner has determined the first address to be processed before encountering the second address since the flow is undivided at that time and 
Jouppi and Merritt are analogous arts in that they both deal with accessing cache memory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jouppi’s two modes of operation with Merritt replacing the second mode’s speculative lookup operations for the benefit of preserving the lower average latency by having the speculative lookup search the cache while also performing the address translation so that a miss does not severely affect the latency.
The examiner is using the teachings of Jouppi to teach a cache access using a first mode and a second mode, where the second mode is a speculative access mode. The examiner is combining the teachings of Merritt as a replacement of Jouppi’s second mode. The examiner is only relying on Merritt’s teaching of a mode of operation that concurrently searches the cache while also translation the address, as is required in the claims. The examiner is not using any other teachings of Merritt in the combination. The examiner is showing that it was known at the time of filing that a speculative mode of cache operation was known at the time to consist of searching the cache while also 

Regarding claims 2, 14, and 18, as per the combination in claim 1, Jouppi teaches 
obtaining a second address during execution of the code by the CPU [Jouppi paragraph 0063, lines 3-4 “…another data cache fill request is issued…”]; 
performing the cache lookup operation while in the second mode using the second address that results in a cache hit [Jouppi paragraph 0061, last lines “…If the instruction cache miss is resolved before the initiating data cache miss is resolved, SPAM execution may continue. Otherwise, if the initiating data cache miss is resolved before the resolution of the instruction cache miss, the processor exits the SPAM mode and resumes normal mode execution…”]; and 
responsive to detecting the cache hit, setting the cache lookup operation for the cache from the second mode to the first mode [Jouppi paragraph 0059, first lines “…the processor resumes normal mode execution from the normal mode PC after the initiating data cache miss is returned. Since the normal mode PC remains unchanged during SPAM mode execution, normal mode execution can be resumed by restarting instruction fetch using the normal mode PC and disabling the SPAM-mode signal…”].

Regarding claims 3, 15, and 19, as per the combination in claim 1, Jouppi teaches responsive to detecting the cache miss, setting a bit in a register to indicate that the CPU is to operate in the second mode [Jouppi paragraph 0043, lines 7-8 “…the 

Regarding claims 4, 16, and 20, as per the combination in claim 1, Jouppi teaches responsive to detecting the cache hit, clearing the bit in the register to indicate that the CPU is to operate in the first mode [Jouppi paragraph 0080, last lines “…the cache entry L3S contains non-arbitrary data. Thus, the trash bit of SPAM register R5S is cleared…”].

Regarding claim 5, as per the combination in claim 1, Jouppi teaches prior to performing the cache lookup using the first address or the second address, determining whether to perform the cache lookup operation in the first mode or the second mode responsive to the bit in the register being set or cleared [Jouppi figure 3A, feature 334 “SPAM mode” and 310 “Normal Execution Register File”].

Regarding claim 6, as per the combination in claim 1, Jouppi teaches the CPU sets or clears a bit in a register to indicate that the CPU is to operate in the second mode or the first mode for each thread of execution of the CPU [Jouppi figure 10, featue “Valid bit” “Trash bit”].

Regarding claim 7, as per the combination in claim 1, Jouppi teaches the cache miss is the Nth cache miss after a cache hit, where N is greater than 1 [Jouppi 

Regarding claim 8, as per the combination in claim 1, Jouppi the cache hit is the Nth cache hit after a cache miss, where N is greater than 1 [Jouppi paragraph 0071, all lines “…The first instruction 710 illustrated in FIG. 7 is a load instruction "Ld R1, 0(R2)." Assuming that the load instruction 710 is executed during normal mode execution, if the memory location is cached, the cached data is then loaded into the register R1. Normal mode instruction execution will then continue with the next instruction…”].

Regarding claim 9, as per the combination in claim 1, Jouppi teaches the cache is an instruction cache [Jouppi figure 1, feature 120 “Instruction cache”].

Regarding claim 10, as per the combination in claim 1, Jouppi teaches the cache is a data cache [Jouppi figure 1, feature 150 “Data Cache and SPAM Data Cache”].

Regarding claim 11, as per the combination in claim 1, Jouppi teaches the cache is a lowest level cache in the CPU [Jouppi figure 1, feature 170 “Memory System”].

Regarding claim 12, as per the combination in claim 1, Jouppi teaches pre-fetching a plurality of addresses during execution of code by the CPU [Jouppi paragraph 0039, middle lines “…instruction cache misses that occur during SPAM mode may 
performing the cache lookup operations for the plurality of addresses according to the first mode or the second mode until a cache lookup for one of the plurality of the addresses encounters a cache miss or a cache hit, respectively [Jouppi paragraph 0075, all lines “…In response to the load instruction 735, if there is a cache hit, data retrieved from the cache memory will be stored in the SPAM register R4S, and valid bit of the SPAM register R4S will be set. If there is a cache miss, another cache fill request is issued, and the valid bit and the trash bit of SPAM register R4S will be set to indicate that the register contains arbitrary data…”].

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.
The examiner is using the teachings of Jouppi to teach a cache access using a first mode and a second mode, where the second mode is a speculative access mode. The examiner is combining the teachings of Merritt as a replacement of Jouppi’s second mode. The examiner is only relying on Merritt’s teaching of a mode of operation that concurrently searches the cache while also translation the address, as is required in the claims. The examiner is not using any other teachings of Merritt in the combination. The examiner is showing that it was known at the time of filing that a speculative mode of cache operation was known at the time to consist of searching the cache while also 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139